. . .. .


\
c,’
                                               ‘...&...
1
1                     OFFICE   OF   THE   ATTORNEY         GENERAL   OF   TEXAS
t                                             AUSTIN
    “llO”CR PLu.LII

‘-v?wt*cr o&ma




         I&xl.   aeo.   B.   saeppems
         comptrollerof F’ublloAooounts
         mstin, ‘fexm




                                                               ttor of FibruaG 16, 1944,
         in vhloh you as                                           tmtultoonaeml.ng tbx-
         08 on 011 lost                                            lstor after aame has
         beon run to the




                                 1 me Ii the produotlon ta% ao-
                                  that may be lent (through no
                              operator) aftfm 88110ha6 been run
                 to the lease tank.’
                    Qplnlon Ho. O-182 ln part in related to the quecltion
          here involved.
    Eon. oeo. 8. shepperd, Page 2


              The tax levied by Art.  7057a, V.A.C.S.,  Is an oo-
    ~pntlgn lxx on oil produced. Se&Ion 2(l) providee that
    *~her6'lshereby levled an occupatlorr   tax on 011 produaed
    vithln this State  l. . Said tax shall be oomputed upon the
                                   or ralvaged frcm the earth or
                                   n9 deduotlons and shall be
    of produotion   and ouot nea6urema
    rilloum)
              ~Seation l(6) deflne8 "produotlon'or "total produo-
    'tlim"am “the total moaa lowxt of 011 moduced lnoludiag
    all royalty or other Lnterest; that i   the amount Sor the
    purpose of the tax 3mpor.d by thlcrA&ale   rball be waaumd
    or.detemlned~by tank table6 oomplled to rhov one hundred




              seotlon 2(2) provIderI "The tnx hereby levied
    rhall be a 1%8bl$lty of the producer of oil and It #hell be
    the duty Or SUOh prodUOer t0 hep .~WUIVbtOIWOOFdS  Of &ii
    $#pgm~~galon~Yo~~tilJ              under oath 88 heaii-

              &oup Ro. 1 011 Corp. 0. sheppsrd, 89 8.W. (26)
    1021 (vrlt~of on-or refumd), held that the tax under the
    rtatute In quertlon is levied on the burlaers or oaaupatlau
    of prodwing the 011.
              State v. Eum hrey, 159 S.W. (26) 162 (Beaumont
    court of Civil Appeislm
                          Y, held that  the produoer vea liable
    ior the tax on illegallyproduoed oil vhlah vas oonflsoated
    by the State. The Court midr
              "The tax levied by Artlole 70578 18 an oa-
         cumtlon tex on oil produoed. 800. 2, Id. The
         moment the oil vad pmuoed the tax soormed -
         that Is the moment o%l ICItaken from the ground,
         a tax measured by the ntw&er of barrelb of oil
         taken aocrues, and under the statute I6 payable




c
..
           the 15th of the iuxt mmth.   Thb tax do.8 not
           dimad on v4t beamem OS the*-             r
           ‘ir rold. #tolo& OF dortrormd, beoauro.tha tax
        :t    Pot a gl-088Pl'QOOOdStU , 0 ale8 tax, or a
       L~tren8fertax, blltI8 8a oo~tioa   tax, 80 de-
         aumsaated $   rt (1) of 8ootlea2 of Utiolo
         ?osm*   -It;&


     0r the operator,8ftor it h8r   lit=    t0 thO1-80      tUlk.




                                                                    .’